Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 20 has been canceled.
Authorization for this examiner’s amendment was given in an interview with  Mr. Fiorello on 07/26/2022.
Claims 1-2,7-18 and 21 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a  voltage differential testing circuit having a combination of  a first positive line configured to connect to a positive voltage source; a first negative line configured to connect to a negative voltage source; and a plurality of components arranged and configured to output an output voltage when a voltage differential between a positive voltage line and a negative voltage line is within a voltage range, wherein the plurality of components include a Darlington pair transistor assembly having a first transistor (01) and a second transistor (02) arranged in a Darlington pair configuration, wherein a first base of the first transistor is connected to the first positive line, wherein a second base of the second transistor is connected to a first emitter of the first transistor, wherein a first collector of the first transistor and a second collector of the second transistor are connected to in parallel to a second positive line, wherein a second emitter of the second transistor is connected to the first negative line as recited in claim 1.Claims 2,7-18 are allowed.
The prior art does not disclose a voltage differential testing circuit, comprising: a first positive line configured to connect to a positive voltage source; a first negative line configured to connect to a negative voltage source; and a plurality of components arranged and configured to output an output voltage when a voltage differential between a positive voltage line and a negative voltage line is within a voltage range, wherein the positive voltage line is connected to a +15VDC rail, wherein the negative voltage leg is connected to a -15VDC rail, wherein the plurality of components are configured to output the output voltage when the differential between the positive voltage line and the negative voltage line is 25VDC or greater in a temperature operating range of -55C to 125C as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867